865 F.2d 255Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clinton HEARD, Plaintiff-Appellant,v.Otis R. BOWEN, Secretary, Department of Health and HumanServices, Defendant-Appellee.
No. 87-3722.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 22, 1988.Decided:  Dec. 2, 1988.

Clinton Heard, appellant pro se.
Lawrence John Harder (Department of Health & Human Services), for appellee.
Before K.K. HALL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Pursuant to 42 U.S.C. Sec. 405(g), Clinton Heard seeks review of the final decision of the Secretary of Health & Human Services denying his claim for Social Security Insurance Benefits.  Heard appeals the district court's entry of summary judgment in favor of the Secretary.  Our review of the record and the district court's opinion discloses that his appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Heard v. Bowen, CA-86-3333 (D.Md., June 22, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.